Case 14-31405        Doc 64     Filed 05/13/19     Entered 05/13/19 15:12:40          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 31405
         John A Lathan, JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/27/2014.

         2) The plan was confirmed on 12/15/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 01/04/2019.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $14,614.56.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-31405             Doc 64      Filed 05/13/19    Entered 05/13/19 15:12:40                Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                $47,947.98
           Less amount refunded to debtor                             $236.46

 NET RECEIPTS:                                                                                       $47,711.52


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,198.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $2,004.13
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $5,202.13

 Attorney fees paid and disclosed by debtor:                      $802.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Health Care/Trinity         Unsecured         100.00           NA              NA            0.00        0.00
 Advocate Medical Group               Unsecured         372.86           NA              NA            0.00        0.00
 Amerimark Premier                    Unsecured          48.00           NA              NA            0.00        0.00
 BMW Financial Services               Secured       25,451.52     25,451.52        25,451.52     25,451.52    2,284.43
 Chrysler Financial/TD Auto Finance   Unsecured     12,673.70            NA              NA            0.00        0.00
 Citizens Bank                        Secured             0.00    15,481.56        15,481.56           0.00        0.00
 Credit One Bank                      Unsecured         965.00           NA              NA            0.00        0.00
 Internal Revenue Service             Priority       1,648.42       1,473.06        1,473.06      1,473.06         9.98
 Internal Revenue Service             Unsecured           0.00        131.41          131.41        131.41         2.46
 jtv Preferred                        Unsecured         341.00           NA              NA            0.00        0.00
 Masseys                              Unsecured          68.00           NA              NA            0.00        0.00
 Miles Kimball                        Unsecured          21.00           NA              NA            0.00        0.00
 Montgomery Ward                      Unsecured          75.00        277.45          277.45        277.45         5.25
 Ocwen Loan Servicing LLC             Secured       35,104.00            NA              NA            0.00        0.00
 Personal Finance Company             Unsecured         901.00      1,000.00        1,000.00      1,000.00       18.93
 Portfolio Recovery Associates        Unsecured      2,224.00       2,036.23        2,036.23      2,036.23       38.52
 Portfolio Recovery Associates        Unsecured         521.00        558.41          558.41        558.41       10.56
 Portfolio Recovery Associates        Unsecured         564.00        577.97          577.97        577.97       10.93
 Portfolio Recovery Associates        Unsecured      1,794.00       1,794.80        1,794.80      1,794.80       33.97
 Portfolio Recovery Associates        Unsecured         692.00        709.14          709.14        709.14       13.42
 Quantum3 Group                       Unsecured         569.00        582.64          582.64        582.64       11.02
 Quantum3 Group                       Unsecured      1,060.00       1,120.42        1,120.42      1,120.42       21.19
 Quantum3 Group                       Unsecured         326.00        470.77          470.77        470.77         8.91
 Quantum3 Group                       Unsecured         782.00        856.71          856.71        856.71       16.21
 Resurgent Capital Services           Unsecured      1,169.00         828.88          828.88        828.88       15.69
 Resurgent Capital Services           Unsecured           0.00      1,026.59        1,026.59      1,026.59       18.03
 TD Auto Finance                      Secured       15,394.00     12,673.70        12,673.70           0.00        0.00
 The Danbury Mint                     Unsecured          25.00           NA              NA            0.00        0.00
 Webbank-Fingerhut                    Unsecured         775.00      1,073.58        1,073.58      1,073.58       20.31




UST Form 101-13-FR-S (9/1/2009)
Case 14-31405        Doc 64      Filed 05/13/19     Entered 05/13/19 15:12:40             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $53,606.78         $25,451.52           $2,284.43
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $53,606.78         $25,451.52           $2,284.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,473.06          $1,473.06              $9.98
 TOTAL PRIORITY:                                          $1,473.06          $1,473.06              $9.98

 GENERAL UNSECURED PAYMENTS:                             $13,045.00         $13,045.00            $245.40


 Disbursements:

         Expenses of Administration                             $5,202.13
         Disbursements to Creditors                            $42,509.39

 TOTAL DISBURSEMENTS :                                                                     $47,711.52


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
